Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5, 8, 10, 13-15, 18-21, 24-25, 27-30, 33-34 and 62-68 (newly added) in the reply filed on 3/21/2022 is acknowledged. Claims 3-4, 6-7, 9, 11-12, 16-17, 22-23, 26, 31-32 and 35-61 are canceled. Accordingly, no claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2022 is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 13-14, 24, 27,28, 64-66 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 7,188,842 to Thorpe.

Regarding claim 1, Thorpe discloses a support for stabilizing a parked trailer, the support comprising:

a post (20/32/34) configured to extend upward from a surface laterally adjacent to a parking location for a trailer; and

a frame (18) repositionably coupled to the post, the frame comprising

a first coupling (24) vertically repositionable with respect to the post, and a first jack  (14a, 14b or 14c) (figs 1-3) coupled to the frame;

wherein the frame is repositionable between a stowed position laterally adjacent to the parking location and a deployed position in which the frame is configured to be at least partially beneath the trailer parked in the parking location; and

wherein, when in the deployed position, the first jack is configured to wedge at least one of the first jack and the frame between an underside of the trailer and the surface when the trailer is parked in the parking location.

Regarding claim 2, Thorpe discloses the support of claim 1,

further comprising a second jack (14/14a, fig 1, for example; fig. 2, not shown) coupled to the frame; and

wherein, when in the deployed position, the second jack is configured to wedge at least one of the second jack and the frame between the underside of the trailer and the surface when the trailer is parked in the parking location; and

wherein the first jack and the second jack are spaced apart along the frame with respect to the post. 

Regarding claim 5, wherein the frame comprises an upper rail extending generally horizontally from the first coupling;

a lower rail extending generally horizontally beneath the upper rail; and

a vertical frame member extending generally vertically between the upper rail and the lower rail. (see square shape rail frame 18, fig. 15, for example)

Regarding claim 13, wherein the first post is configured to be rigidly mounted with respect to the surface. 
Regarding claim 14, wherein the first post is configured to be movably disposed with respect to the surface.


Regarding claim 24, wherein the first jack is disposed on the frame and is arranged to press downward on the surface and upward on the frame when the first jack is extended.

Regarding claim 27, Thorpe discloses a stabilizer system for stabilizing a parked trailer, the stabilizer system comprising:

a first post (20,32,34) configured to extend upward from a surface laterally adjacent to a parking location for a trailer;

a first frame (18) repositionably coupled to the first post, the first frame comprising

a first coupling (24) vertically repositionably with respect to the first post, and a first jack coupled to the first frame;

a second post (20,32,34) configured to extend upward from the surface laterally adjacent to the parking location, the second post being positioned generally laterally opposite of the first post with respect to the parking location; and

a second frame (18 (other side of frame) repositionably coupled to the second post, the second frame comprising

a second coupling (24) vertically repositionable with respect to the second post, and a second jack coupled to the second frame;

wherein the first frame is repositionable between a stowed position laterally adjacent to the parking location and a deployed position in which the first frame is at least partially beneath the trailer parked in the parking location;

wherein the second frame is repositionable between the stowed position laterally adjacent to the parking location and the deployed position in which the second frame is at least partially beneath the trailer parked in the parking location;

wherein, when in the deployed position, the first jack is configured to wedge at least one of the first jack and the first frame between an underside of the trailer and the surface when the trailer is parked in the parking location; and

wherein, when in the deployed position, the second jack is configured to wedge at least one of the second jack and the second frame between the underside of the trailer and the surface when the trailer is parked in the parking location.

Regarding claim 28, further comprising a first support member (16, 14) disposed on the first frame and a second support member (16, 14) disposed on the second frame; wherein when the first jack is retracted, the first support member contacts the surface to support the first frame above the surface; and wherein when the second jack is retraced, the second support member contacts the surface to support the second frame above the surface.

Regarding claim 64, wherein the first post and the second post are generally vertical.

Regarding claim 65, wherein the first frame extends generally horizontally from the first post; and

wherein the second frame extends generally horizontally from the second post.

Regarding claim 66, wherein the first jack is disposed on the first frame and is arranged to press downward on the surface and upward on the first frame when the first jack is extended; and

wherein the second jack is disposed on the second frame and is arranged to press downward on the surface and upward on the second frame when the second jack is extended.

Regarding claim 68, wherein, when in the deployed position, the first jack is configured to lift the first frame into an engaged position in which the first frame is in contact with an underside of the trailer parked in the parking location; and

wherein, when in the deployed position, the second jack is configured to lift the second frame into the engaged position in which the second frame is in contact with the underside of the trailer parked in the parking location.


Allowable Subject Matter
Claims 8, 10, 15, 18-21, 25, 29-30, 33-34, 62-63 and 67are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a jack stabilizer apparatus with frame are cited but not relied upon are deemed to be less relevant than the relied upon references.
US 20200324741; US 5575492; US 5441377; US3521902; US 4087785;US 20190308855.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632